Citation Nr: 1010995	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-14 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbar spondylolisthesis with lumbar fusion, status post 
compression fracture, multilevel, with degenerative disc 
space narrowing and arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to 
September 1949 and November 1949 to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part of the April 2004 
decision, the RO denied an increased rating for the Veteran's 
lumbar spondylothesis.   

The Veteran testified before the undersigned Veterans Law 
Judge in February 2010. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2004 rating decision denied the Veteran an 
increased rating in excess of 20 percent for his lumbar 
spondylolisthesis.  The Board notes that the April 2004 
rating decision stated that the Veteran was evaluated under 
the criteria in effect prior to September 26, 2003; however, 
the new regulation was considered but did not result in a 
higher evaluation.  The Board notes that the General Rating 
Formula for Diseases and Injuries of the Spine underwent 
three revisions; with the newest rating criteria effective 
September 26, 2003.  Since the Veteran filed his claim for an 
increased rating on October 30, 2003, only the newest rating 
criteria is applicable. 

The Veteran's current disability rating is 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5237; which is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In order 
for the Veteran to be granted a higher disability rating of 
40 percent there needs to be evidence of forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. 

The Veteran was afforded VA examinations in December 2003, 
February 2006, and November 2006.  However, he testified that 
his lumbar spondylolisthesis had increased in severity since 
his November 2006 VA examination.  When a Veteran claims that 
his condition is worse than when originally rated, and when 
the available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Therefore, the Board finds that the Veteran should 
be scheduled for a new VA examination to determine the 
current severity of his lumbar spondylolisthesis.  The Board 
notes that under Note (1) following the General Rating 
Formula for Diseases and Injuries of the Spine the Veteran 
can be assigned separate disability ratings for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment.  Since a careful 
review of the Veteran's claims file reveals a November 2003 
emergency room note of chronic bladder dysfunction and 
numerous reports of leg pain, radiculopathy into the hip, and 
lower extremity pain the Board finds that the VA examiner 
should discuss in detail any symptoms associated with the 
Veteran's lumbar spondylolisthesis.  The VA examiner should 
also discuss any functional loss, supported by adequate 
pathology and evidenced by visible behavior of the Veteran 
undertaking the motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.   

2.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his lumbar spondylolisthesis 
with lumbar fusion, status post 
compression fracture, multilevel, with 
degenerative disc space narrowing and 
arthritis.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's assertions 
and documented medical history including 
possibly related problems with chronic 
bladder dysfunction, leg pain, 
radiculopathy into the hip, and lower 
extremity pain.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should determine the current 
severity of disability due to the 
Veteran's lumbar spondylolisthesis.  The 
VA examiner should discuss in detail any 
neurological symptoms associated with the 
Veteran's lumbar spondylolisthesis.  
He/she should also discuss any functional 
loss, supported by adequate pathology and 
evidenced by visible behavior of the 
Veteran undertaking the motion.  

The examiner is specifically requested to 
fully describe the functional effects of 
his disability.  The examiner's findings 
must be stated in terms conforming to the 
applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any deficiencies in the examination 
reports are noted, the reports should be 
returned to the examiners for completion 
before any readjudication is made.  If 
any action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

